Casey, J.
Appeal from an order of the Family Court of Madison County (Humphreys, J.), entered June 23, 1993, which partially granted petitioner’s application, in a proceeding pursuant to Family Court Act article 10, to adjudicate Susan EE., Brandie HH. and Donald II. as neglected children by, inter alia, respondent Lloyd EE.
On this appeal from a finding of neglect, respondent Lloyd EE. (hereinafter respondent) contends that the evidence presented at trial was legally insufficient to support Family Court’s finding. After hearing all of the evidence, including the cross-examination of Susan EE. and the evidence offered by respondent, which conflicted with the direct testimony of Susan EE. Family Court concluded that the testimony of Susan EE. concerning the conduct of respondent was credible. Based upon our review of the record, we find no basis to disturb Family Court’s determination of the credibility issues. Respondent’s claim that the sworn testimony of Susan EE. at the hearing required corroboration is incorrect (cf., Matter of *1018Christina F. [Gary F.], 74 NY2d 532). Family Court’s order should be affirmed.
Cardona, P. J., White and Peters, JJ., concur. Ordered that the order is affirmed, without costs.